                Case 5:20-cv-05672-BLF Document 26-2 Filed 10/30/20 Page 1 of 2



           1   KEKER, VAN NEST & PETERS LLP
               R. JAMES SLAUGHTER - # 192813
           2   rslaughter@keker.com
               R. ADAM LAURIDSEN - # 243780
           3   alauridsen@keker.com
               DAVID J. ROSEN - # 296139
           4   drosen@keker.com
               633 Battery Street
           5   San Francisco, CA 94111-1809
               Telephone:     415 391 5400
           6   Facsimile:     415 397 7188

           7   Attorneys for Defendant
               ELECTRONIC ARTS INC.
           8
                                           UNITED STATES DISTRICT COURT
           9
                                          NORTHERN DISTRICT OF CALIFORNIA
          10
                                                 SAN JOSE DIVISION
          11
               KEVIN RAMIREZ, on his own behalf and on      Case No. 5:20- cv-05672
          12   behalf of all others similarly situated,
                                                            DECLARATION OF DAVID J. ROSEN IN
          13                Plaintiffs,                     SUPPORT OF DEFENDANT
                                                            ELECTRONIC ARTS INC.’S REQUEST
          14         v.                                     FOR JUDICIAL NOTICE REGARDING
                                                            MOTION TO DISMISS
          15   ELECTRONIC ARTS INC.,
                                                            Date:      February 25, 2021
          16                Defendant.                      Time:      9:00 a.m.
                                                            Dept.:     Courtroom 3 – 5th Floor
          17                                                Judge:     Hon. Beth Labson Freeman

          18                                                Date Filed: August 13, 2020

          19                                                Trial Date: Not Yet Assigned
          20

          21

          22

          23

          24

          25

          26

          27

          28

               DECLARATION OF DAVID J. ROSEN IN SUPPORT OF DEFENDANT ELECTRONIC ARTS INC.’S REQUEST
                                FOR JUDICIAL NOTICE REGARDING MOTION TO DISMISS
                                                 Case No. 5:20- cv-05672
1392372
                Case 5:20-cv-05672-BLF Document 26-2 Filed 10/30/20 Page 2 of 2



           1          I, David J. Rosen, declare as follows:

           2          1.      I am an attorney licensed to practice in the State of California, and an associate at

           3   the law firm of Keker, Van Nest & Peters, LLP, counsel for Defendant Electronic Arts Inc.

           4   (“EA”) in this action. I know the facts stated herein of my own personal knowledge, and if called

           5   to do so, I would testify to those facts under oath.

           6          2.      Attached as Exhibit A is a true and correct copy of EA’s FIFA 21, a commercially

           7   available video game.

           8          3.      Attached as Exhibit B is a true and correct copy of EA’s Madden NFL 21, a

           9   commercially available video game.

          10          4.      Attached as Exhibit C is a true and correct copy of a Microsoft Xbox, a

          11   commercially available console for playing video games.

          12          5.      Attached as Exhibit D is a true and correct copy of the Electronic Arts User

          13   Agreement dated July 18, 2019, which is publicly available at the following URL:

          14   https://tos.ea.com/legalapp/WEBTERMS/US/en/PC/07182019

          15          I declare under penalty of perjury that the foregoing is true and correct and that this

          16   declaration was executed on October 30, 2020 in San Francisco, California

          17

          18                                                     /s/ David J. Rosen
                                                                 DAVID J. ROSEN
          19
          20

          21

          22

          23

          24

          25

          26

          27

          28
                                                            1
               DECLARATION OF DAVID J. ROSEN IN SUPPORT OF DEFENDANT ELECTRONIC ARTS INC.’S REQUEST
                                FOR JUDICIAL NOTICE REGARDING MOTION TO DISMISS
                                                 Case No. 5:20- cv-05672
1392372
